DETAILED ACTION
This Reasons for Allowance is in response to applicants’ After Final amendment and remarks filed on 01/27/2022.  Claims 1, 8, 15, 20, 23, and 27 have been amended, and Claims 3, 10, 17, and 26 have been canceled.  The Examiner hereby enters the proposed AF amendment filed 01/27/2022.  Thereby, Claims 1, 2, 4-9, 11-16, 18-25, and 27 are pending and have been considered as follows.
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference.  In particular, the observations with respect to claim language, and response to previously presented arguments.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4-9, 11-16, 18-25, and 27 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In interpreting the claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
Independent Claims 1, 8, 15, 20, and 23 are allowed for the reasons argued by applicants in the Remarks filed 12/16/2021 (pages 13-14) and 01/27/2022.  Claims 2, 4-7, 9, 11-14, 16, 18-19, 21-25, and 27 depend upon respective independent claims above and are allowed by virtue of their dependencies.
Although, the prior art of record OSAKI (US 20170373848 A1) discloses “conversion of encrypted data on a storage system 102 is provided to convert the stored encrypted data to be encrypted according to a new set of cryptographic criteria. In this way, stronger data encryption can be periodically applied to the data on a storage system to match improvements in data processing technology and thus maintain the data's resiliency to breaking of the encryption. In addition, the conversion is performed in an online fashion which allows the conversion to proceed on a live system. Users can thus access the encrypted storage system during the conversion process in transparent fashion. Data read from the storage system will be properly decrypted. Data written to the storage system will be properly encrypted. Processing in the storage system in accordance with the invention will ensure that the conversion goes to completion, while permitting the servicing of I/O requests [0047]”,
None of the prior art of record teaches individually or in combination at least the limitations listed below as recited in applicants’ independent Claims:
[Claim 1] “determining whether an encryption algorithm is at-risk, wherein determining whether the encryption algorithm is at-risk further comprises: parsing text resources for the encryption algorithm; identifying a first string within the text resources associated with the encryption algorithm; and classifying risk of the encryption algorithm based on the identified first string”;
[Claim 8] “determining whether an encryption algorithm is at-risk, wherein determining whether the encryption algorithm is at-risk further comprises: parsing text resources for the encryption algorithm; identifying a first string within the text resources associated with the encryption algorithm; and classifying risk of the encryption algorithm based on the identified first string”;
[Claim 15] “determining whether an encryption algorithm is at-risk, wherein determining whether the encryption algorithm is at-risk further comprises: parsing text resources for the encryption algorithm; identifying a first string within the text resources associated with the encryption algorithm; and classifying risk of the encryption algorithm based on the identified first string”;
[Claim 20] “determining that the encryption algorithm used to encrypt the data set is at-risk, wherein determining whether the encryption algorithm is at-risk further comprises: parsing text resources for the encryption algorithm; identifying a first string within the text resources associated with the encryption algorithm; and classifying risk of the encryption algorithm based on the identified first string”;
[Claim 23] “determining that the encryption algorithm used to encrypt the data set is at-risk, wherein determining whether the encryption algorithm is at-risk further comprises: parsing text resources for the encryption algorithm; identifying a first string within the text resources associated with the encryption algorithm; and classifying risk of the encryption algorithm based on the identified first string”.
The closest prior art made of record and cited consisted of the following references.
Nasu (US 20020168068 A1) disclosed a digital data encryption system comprising: an operation unit which receives digital data and encrypts the digital data in accordance with a predetermined encryption algorithm and an encryption operation equation determined based on an encryption operation equation generation parameter; and a file unit which generates a file containing the encrypted digital data, an index value capable univocally of determining the encryption algorithm, and the encryption operation equation generation parameter used for encryption of the digital data.
Tan (US 6490353 B1) disclosed a method for creating or selecting a master key. Thereafter, the data to be encrypted is segmented into data blocks of equal or variable lengths. For each data block a sub-key of an arbitrary starting position is selected from a pre-defined set of arbitrary positions and of matched or unmatched length from the master key, where the master key length is selected from a pre-defined set of arbitrary lengths. Having acquired the sub-key for each data block, each data block is encrypted using its sub-key and an encryption algorithm.
Aikawa et al. (US 20030026430 A1) disclosed an encrypting conversion apparatus for inputting at least one cipher key, at least one algorithm parameter, and plain text data and outputting cipher text data, said encrypting apparatus comprising: a plurality stage of encrypting conversion means for executing each of an exclusive logical sum operation, a cyclic shift operation and an addition operation at least once, wherein: said encrypting conversion means includes at least one of each of first to third operation means, said first operation means executes either an exclusive logical sum operation or an addition operation of input data and a portion of data generated from data of the cipher key, said second operation means executes either an exclusive 
Lambert (US 20030118185 A1) disclosed multiple encryption algorithms that are used when encrypting a stream of data bytes of a series of data blocks. A stream of data bytes or a series of data blocks are both included in the term "data stream" used herein. A data stream is encrypted using a first encryption algorithm. After a first period the first encryption algorithm is changed to a second algorithm. After a second period, the second algorithm is changed to a third algorithm. This process continues such that the algorithm used for encryption is changed many times during a data transfer of the data stream.
Ene-Pietrosanu et al. (US 20050235342 A1) disclosed detecting a request for at least one cryptography service, and selectively performing at least one correctness detection action based on the requested cryptography service and the cryptography service parameter threshold. The cryptography service parameter threshold identifies acceptable/unacceptable cryptography algorithms, acceptable/unacceptable cryptography key size parameters, acceptable/unacceptable cryptography seed size parameters, and other like parameters that the requested cryptography service information can be compared with.
Sumner et al. (US 20070100913 A1) disclosed Web-Services-based data backup and data-archiving applications that provide remote data backup and data archiving to private individuals, small businesses, and other organizations that need reliable, secure, geographically remote, and cost-effective data backup, data archiving, and backed-up and archived-data retrieval.
JUENEMAN et al. (US 20080130895 A1) disclosed deploying a suite of advanced cryptographic algorithms that includes: providing a legacy cryptographic interface that is associated with a legacy operating system and a legacy application, and supports a suite of legacy cryptographic algorithms; providing a suite of advanced cryptographic algorithms that includes one or more of an advanced asymmetric key algorithm, an advanced symmetric key algorithm, and/or an advanced hash function; providing an advanced cryptographic interface that is independent of the legacy operating system and the legacy application, backwards compatible with the legacy cryptographic interface, and capable of supporting the suite of advanced cryptographic algorithms; and transparently and automatically substituting the suite of advanced cryptographic algorithms for the legacy cryptographic algorithms through the invocation of the advanced cryptographic interface at the time of an initial performance of encrypting, hashing, digitally signing the hash of, decrypting, re-hashing, and/or validating the digital signature of an item.
Lowenstein et al. (US 20120079281 A1) disclosed generating a round key for each round from one or more rounds for encrypting input data and partitioning the input data into one or more data blocks for each round. A block key is generated for each data block and each data block is encrypted using the round key, the block key and the 
Kirti et al. (US 20170251013 A1) disclosed a security management system that discovers use of applications within a computing environment to manage access to applications for minimizing security threats and risks in a computing environment of the organization. The security management system can obtain network data about network traffic to identify unique applications. The security management system can perform analysis and correlation, including use of one or more data sources, to determine information about an application. The system can compute a measure of security for an application (“an application risk score”) and a user (“a user risk score”). The score may be analyzed to determine a threat of security posed by the application based on use of the application. The security system can perform one or more instructions to configure access permitted by an application, whether access is denied or restricted.
Sharifi  (US 10374800 B1) disclosed btaining, at a first computing device, a cryptography algorithm hopping model that specifies a plurality of cryptography algorithms and information sufficient to determine a sequence of the plurality of cryptography algorithms and to determine when to switch from a cryptography algorithm in the sequence to a next cryptography algorithm in the sequence; establishing a first secure communications channel by performing a handshake process with a second computing device, the first secure communications channel associated with a first 
Griffin et al. (US 10476665 B1) disclosed determining a first cryptographic algorithm utilized in a first block of a first blockchain. The first block of the first blockchain has a first unique block identifier. A second cryptographic algorithm utilized in a second block of the first blockchain is determined. The second block of the first blockchain having a second unique block identifier. A first cryptographic algorithm status transition (“CAST”) event is defined if the second cryptographic algorithm is different than the first cryptographic algorithm. A first CAST record is defined upon occurrence of the first CAST event. The first CAST record includes the second cryptographic algorithm and the second unique block identifier. The first CAST record is digitally signed and stored on a second blockchain. The second blockchain may be referenced out-of-band of the first blockchain.
However, the prior art of record, taken by itself or in any combination, do not anticipate or make obvious the invention of the present application and in particular the claim features listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Ahmadi et al., (“A 3-Level Re-Encryption Model to Ensure Data Protection in Cloud Computing Environments”, December 2014, IEEE Conference on Systems, Process and Control, pp. 36-40) is cited for time-based level re-encryption schemes to protect against unauthorized access.
Takata et al. (US 20060204003 A1) is cited for a plurality of different cryptographic algorithms that are used.
Rainsard et al. (US 20070106907 A1) is cited for re-encryption of data.
Hohenberger et al. (US 20080059787 A1) is cite for re-encryption of messages using different keys.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth W Chang whose telephone number is (571)270-7530. The examiner can normally be reached Monday - Friday 9-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH W CHANG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
    PNG
    media_image1.png
    35
    280
    media_image1.png
    Greyscale

02.04.2022